This is an appeal from a judgment and final order of the Common Pleas Court of Franklin County, Ohio, in which the Mahoning County Citizen's Club of Youngstown, Ohio, appellant herein, was the appellant, and the Board of Liquor Control, appellee herein, was the appellee. The lower court affirmed the decision and final order of the Board of Liquor Control.
The charges before the Board of Liquor Control were (1) sale to a nonmember and (2) after hours sales. The club was the holder of a Class D-4 permit which was ordered revoked by the board.
The claim is advanced upon behalf of the club, as its basis of appeal to this court, (1) that the decision of the board is arbitrary and (2) other errors of law at the trial were prejudicial to the rights of the club preventing it from having a fair hearing. The court below considered these grounds and promptly overruled them for the reason that at the time of the hearing before the board the president of the club appeared and presented to the board the club manager who admitted the matters contained in the two charges. *Page 550 
As we see it, when the operative facts are admitted, there is no reason for a trial. From the documents submitted to this court, it appears that since 1949 this club has four times had its license suspended, once for 15 days and three times for 30 days each for such offenses as violating the gambling laws and regulations, sales to nonmembers, after hours sales or a combination of them. The club had also been before the board on other matters prior to 1949. The club's permit was revoked by the board under date of December 9, 1936.
Due to the foregoing we are unable to say that there was an abuse of discretion either on the part of the board for the penalty imposed or the Court of Common Pleas of Franklin County, Ohio, in affirming the decision and final order of the Board of Liquor Control.
The assignments of error are not well taken and must be overruled, the restraining order dissolved, the judgment of the court below affirmed at the costs of the appellant and the cause remanded.
Judgment affirmed.
DUFFY and FESS, JJ., concur.
FESS, J., of the Sixth Appellate District, sitting by designation in the Tenth Appellate District.